Citation Nr: 0323814	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  00-20 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as a result of ionizing radiation 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel 


INTRODUCTION

The veteran had active military service from September 1942 
to November 1945.  He died in May 1978.  The appellant is his 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania 
Regional Office (RO).  In that decision, the RO denied the 
appellant dependency and indemnity compensation (DIC) based 
on service connection for the cause of the veteran's death 
and also pursuant to the provisions of 38 U.S.C.A. § 1318 
(West 2002).  In May 2001, the Board entered a decision that 
denied on appeal the claim for DIC pursuant to 38 U.S.C.A. 
§ 1318.  The Board also remanded the matter concerning the 
claim for DIC based on service connection for the cause of 
the veteran's death.  In August 2002, the Board again 
remanded the appellant's claim of service connection for the 
cause of the veteran's death for the purpose of addressing 
her claim based on the theory of radiation exposure.  The 
case has since been returned to the Board and is now ready 
for appellate review.


FINDINGS OF FACT

1.  The veteran's death in May 1978, was due to carcinoma of 
the lungs with metastasis.  

2.  At the time of the veteran's death, service connection 
was in effect for defective vision in the left eye with 
corneal scar residuals, rated as 20 percent disabling.  

2.  The veteran was not exposed to ionizing radiation in 
service.

3.  The veteran's fatal carcinoma of the lung with metastasis 
was first demonstrated many years after service, and is not 
shown to have been related to any incident of service or any 
service-connected disability.


CONCLUSIONS OF LAW

1.  Carcinoma of the lung with metastasis was not incurred in 
or aggravated by service, and it may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2002).

2.  A service connected disability did not cause the 
veteran's death or contribute substantially or materially to 
cause his death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that the recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim, and provide that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. §§ 3.102, 3.159(c-d) 
(2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant, and which part, if any, VA will 
attempt to obtain on behalf of the claimant. 38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002).  

VA has met the duty to assist and notice requirements under 
the VCAA and its implementing regulations with respect to the 
appellant's claim for DIC based on service connection for the 
cause of the veteran's death.  By virtue of the appealed 
rating decision, statement of the case, and supplemental 
statements of the case, the appellant has been provided 
notice of the reasons and bases in denying her claim.  The 
appellant has also been provided ample notice and opportunity 
to submit evidence sufficient to support her claim.  In this 
respect, RO letters dated in May 2001, July 2001, February 
2002, September 2002, and November 2002 advised the appellant 
of what evidence, if any, was necessary to substantiate her 
claim (for service connection for the cause of the veteran's 
death on a direct and presumptive basis, including based on 
radiation exposure), and these letters indicated what portion 
of that evidence was to be provided by the appellant and 
which portion the VA would attempt to obtain on behalf of the 
appellant.  As such, VA has complied with its duty to inform 
the appellant of her burden to submit medical evidence that 
tends to show that the veteran's death was caused by a 
disability for which service connection had been established 
at the time of death or for which service connection should 
have been established.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2003); Charles v. Principi, 16 Vet. App. 370 
(2002).

VA has undertaken reasonable efforts to assist the appellant 
in obtaining the evidence needed to support her claim.  
Specifically, the veteran's service records, including 
service medical records, VA inpatient and outpatient 
treatment records, and reports of VA examinations, dated 
since the veteran's discharge from service, have been 
obtained and associated with the claims file.  Statements 
from the veteran's private physician, as well as records of 
his private inpatient hospitalization and treatment have also 
been obtained and associated with the claims file.  Thus, 
there is no identified evidence that has not been accounted 
for, and the appellant's representative was given the 
opportunity to submit written argument.

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that there is no 
prejudice to her by appellate consideration of the claim at 
this time, without a prior remand of the case to the RO for 
providing additional assistance to the appellant in the 
development of her claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid her in substantiating her claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


Factual Background

The death certificate shows that the veteran died in 
May 1978, as a consequence of carcinoma of the lung with 
metastasis.  An autopsy was not performed.  

At the time of veteran's death, service connection was in 
effect for defective vision of the left eye with residual 
corneal scar, rated 20 percent disabling.  

The veteran's DD Form 214 reflects that he had a date of 
departure from the Continental United States (U.S.) on March 
18, 1945, with a date of arrival in Biak on March 29, 1945; 
and that he had a date of departure from Biak on September 
12, 1945, with a date of arrival in the U.S. on September 28, 
1945.  The veteran's claims file also contains background 
information on Biak, Indonesia (where the veteran was 
reportedly stationed during World War II).  Included is its 
history during World War II and current status as a tourist 
designation.  Also submitted into evidence are pictures of 
the veteran taken during his period of service and the 
veteran's service administrative records.

The service medical records show no findings and/or diagnoses 
referable to a malignant tumor, to include lung cancer.  When 
the veteran was examined in November 1945, for purposes of 
his discharge from service, a clinical evaluation of his 
lungs was normal.

In February 1971, the veteran underwent an excision of a 
basal cell epithelioma on the right cheek area.  When he was 
examined by VA (for housebound status or need for regular aid 
and attendance) in December 1997, the examining physician 
noted that the veteran had developed terminal lung cancer 
with brain metastasis.  A similar notation of metastatic 
cancer of lung and brain was made on a subsequent VA 
examination in March 1978.  

The veteran's private physician, A. P. Fenillo, M.D., in a 
statement dated in December 1977, reported that the veteran 
was permanently disabled, because of carcinoma of the left 
lung with a metastasis to the brain.  He commented that the 
veteran's prognosis was very grave.  

Medical record pertaining to the veteran's private 
hospitalization at the Altoona Hospital in December 1977, 
indicate that the veteran was admitted with the recent onset 
of cerebral symptoms, such as being unable to think clearly 
at times.  It was further noted that the veteran's chest 
X-ray and follow-up tomograms of the left lung were 
consistent with bronchogenic carcinoma.  A bronchoscopy and 
biopsy of the lesion in the left lower lobe were found to be 
undifferentiated carcinoma.  The veteran was referred for 
consideration of cobalt therapy.

The veteran was subsequently hospitalized at Geisinger 
Medical Center in late December 1977, for purposes of 
undergoing chemotherapy, as well as for cobalt radiation of 
his brain.  He was discharged approximately 10 days after 
admission, with his mental status improved and his condition 
stable. 

VA thereafter terminally hospitalized the veteran in 
May 1978.  The history obtained on this admission included 
the report that the veteran's illness began in June 1977, 
with symptoms of memory loss and unusual behavior.  It was 
also noted that the veteran was hospitalized at the Geisinger 
Medical Center in December 1977, treated with radiation and 
chemotherapy and returned home.  In March 1978, additional 
radiation treatment was recommended, but the veteran 
declined.  He reportedly became increasingly short of breath 
and was consequently hospitalized by VA.  The veteran's was 
characterized as terminally ill.  

Analysis

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002).  In order to establish service connection for 
the cause of the veteran's death (i.e., entitlement to DIC), 
the evidence must show that a disability incurred in or 
aggravated by service caused or contributed substantially or 
materially to the veteran's death.  The issue involved will 
be determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2002).

The appellant is seeking to establish service connection for 
the cause of the veteran's death.  Under 38 C.F.R. § 3.312(a) 
(2002), a veteran's death will be considered service 
connected when a service-connected disability is established 
as either the principal or contributory cause of death.  A 
service-connected disability will be considered as the 
principal cause of death when such disability was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2002).  For a 
service-connected disability to be considered a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c) (2002).  It is not sufficient that the 
service-connected disability casually shared in the 
production of death, but rather must be shown that there was 
a causal connection.  Id.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  In addition, certain diseases, 
if manifested to a degree of 10 percent within one year from 
discharge, will be presumed to have been incurred in service, 
absent affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. § 3.307.  Cancer (malignant tumor) 
is designated as such disease at 38 U.S.C.A. § 1101(3) (West 
2002) and 38 C.F.R. § 3.309(a) (2002).

The Board has reviewed the record, which clearly establishes 
that the veteran developed lung cancer, and that lung cancer 
was the immediate cause of his death.  The record reveals 
that the veteran's fatal lung cancer was first manifested 
approximately 30 or more years after the veteran's separation 
from service, and the medical data of record does not reflect 
that the veteran's lung cancer was present during his 
military service.  Thus, the evidence does not establish that 
the veteran's fatal lung cancer was shown in service or 
within one year thereafter.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The appellant also contends that the veteran's 
service-connected left eye disability led to the cancer 
implicated in his death.  She cites in this regard the 
appearance of a black circle under the veteran's left eye at 
the time of his demise.  However, aside from the appellant's 
opinion (in this regard), the medical evidence of record does 
not tend to indicate the significance of this discoloration, 
if any, and its role, if any, in the veteran's demise.  
However, the record evidence does reflect that the veteran 
developed skin cancer on his right cheek in the early 1970's.  
That condition was followed by lung cancer in 1977.  The 
veteran's death certificate reveals that the veteran's fatal 
lung cancer with metastasis was the only significant factor 
implicated in his death.  Thus, the appellant's statements 
and allegation that a disease process other than lung cancer 
was responsible for the veteran's death, in the absence of 
substantiating competent medical evidence and/or opinion, is 
of little probative value.  Therefore, the Board determines 
that there is no medical or other probative evidence which 
indicates a casual connection between the veteran's service-
connected left eye disability and his immediate or underlying 
cause of death.

The appellant further contends that the veteran's lung cancer 
was caused by exposure to ionizing radiation while he was 
stationed in Japan during service.  However, the evidence 
does not show that the veteran participated in a "radiation-
risk activity" as defined by applicable regulations 
pertaining to diseases subject to presumptive service 
connection in a radiation-exposed veteran.  A "radiation-
risk activity," means, as herein pertinent, the occupation 
in Hiroshima or Nagasaki, Japan, by the United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946.  38 U.S.C.A. § 1112(c)(A)(3); 38 C.F.R. 
§ 3.309(d)(3)(ii).  In turn, the term "occupation of 
Hiroshima or Nagasaki, Japan, by United States forces" means 
official military duties within 10 miles of the city limits 
of either Hiroshima or Nagasaki, Japan, which were required 
to perform or support military occupation functions such as 
occupation territory, control of population, stabilization of 
the government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials.  38 C.F.R. 
§ 3.309(d)(3)(vi).  Although lung cancer is among the 
diseases for which presumptive service connection is 
available for radiation-exposed veterans, see 38 C.F.R. 
§ 3.309(d)(2), the evidence establishes that the veteran was 
not a radiation-exposed veteran, as defined by pertinent 
governing criteria.  Thus, the veteran's fatal lung cancer 
with metastasis cannot be presumptively service-connected 
under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d).

Service connection may also be established for disabilities 
deemed as potentially "radiogenic" diseases pursuant to 
38 C.F.R. § 3.311.  In this regard, the Board observes that, 
under this section, radiation exposure is conceded where 
military records do not establish the veteran's presence or 
absence from a site at which exposure to radiation is claimed 
to have occurred.  See 38 C.F.R. § 3.311(a)(4)(i).  Lung 
cancer is considered to be a potentially radiogenic disease 
pursuant to 38 C.F.R. § 3.311.  Thus, this appeal turns on 
whether the evidence of record supports the appellant's 
contention that the veteran's fatal lung cancer with 
metastasis was a "radiogenic' disease, i.e., that lung 
cancer developed as a result of the claimed in-service 
exposure to ionizing radiation.  Here, the appellant contends 
that the veteran was exposed to ionizing radiation when he 
flew flight missions with his unit while stationed in Japan.  
However, the objective evidence does not substantiate that 
the claimed proximity to Nagasaki or Hiroshima.  Instead, as 
reflected by the service record, the veteran's service 
outside of the United States was Biak, Indonesia, during the 
period from March 1945 to September 1945.  Thus, the record 
verifies the veteran's absence from a site at which exposure 
to radiation is claimed to have occurred.

The evidence of record does not establish that the veteran 
was exposed to ionizing radiation in service.  Accordingly, 
further development under 38 C.F.R. § 3.311 is not warranted, 
and the appellant's claim for service connection for the 
cause of the veteran's death, based on the fatal lung cancer 
with metastasis stemming from reported in-service exposure to 
radiation, must be denied.

For the foregoing reasons, the claim for service connection 
for the cause of the veteran's death is denied.  In reaching 
this decision, the Board has considered the doctrine of 
granting the benefit of the doubt to the appellant, but does 
not find that the evidence is approximately balanced such as 
to warrant its application.


ORDER

Service connection for the cause of the veteran's death, to 
include as a result of radiation exposure, is denied.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

